Citation Nr: 1200435	
Decision Date: 01/06/12    Archive Date: 01/13/12	

DOCKET NO.  08-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

What evaluation is warranted for a chin scar as the residual of a chin injury from July 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  That rating decision granted service connection and a noncompensable evaluation for a chin scar.


FINDING OF FACT

Since July 19, 2007, the Veteran's chin scar has been characterized by tenderness to palpation; but it is not characterized by disfigurement, instability, adherence to or loss of underlying tissue, ulceration, breakdown, or elevation or depression.  


CONCLUSION OF LAW

Since July 19, 2007, the criteria for a 10 percent evaluation, but no more, for the Veteran's service-connected chin scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118 4, Code 7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks an increased initial evaluation for a chin scar, a residual of an inservice injury.  In pertinent part, it is contended that current manifestations of that scar are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable schedular evaluation now assigned.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

Where, as in this case, an appeal stems from an initial rating, VA must consider whether separate or "staged" ratings may be assigned for any or all of the period from the effective date of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of May 2008, VA granted entitlement to  service connection and a noncompensable evaluation for a scar as the residual of a chin injury, based on the presence of a sutured, small laceration of the chin while on active duty.  The award of service connection and assignment of a noncompensable evaluation were made effective from July 17, 2003, the date of receipt of the Veteran's initial claim.  The Veteran voiced his disagreement with the assignment of that noncompensable evaluation, and the current appeal ensued.  

At a time of a VA dermatologic examination in early December 2007, the Veteran indicated that he had fallen off a truck while in service, injuring his chin.  Reportedly, at that time, the Veteran sustained a small laceration under his chin, which was sutured.  Physical examination revealed a 1-centimeter curved, linear, "C" shaped, slightly tender scar beneath the Veteran's chin.  The Veteran complained of mild tenderness on palpation of the scar.  According to the examiner, there was no adherence to underlying tissue.  The texture of the Veteran's skin was smooth, and the scar was stable, flat, and superficial.  There was no evidence of any inflammation, edema, or keloid formation.  The color of the Veteran's scar was similar to that of the normal surrounding skin, with no evidence of any gross distortion, no area of inflexibility or induration, and no limitation of motion or function caused by the scar.  The pertinent diagnosis was one centimeter scar below the chin.  

At a December 2008 VA dermatologic examination it was noted that the Veteran's medical records had been reviewed.  When questioned, the Veteran complained of pain in the area of his scar.  The Veteran reported that he frequently would not shave in the area of his scar.  Finally, the Veteran indicated that tenderness associated with his service-connected scar would become somewhat worse in cold weather.

On physical examination, there was evidence of a three centimeter, thin scar in the middle of the Veteran's chin, under the mandible.  When questioned, the Veteran once again complained of some tenderness to palpation.  There was no evidence of any adherence to underlying tissue, or limitation of motion or loss of function.  The scar showed no evidence of any underlying soft tissue damage.  Nor was there any evidence of skin ulceration or breakdown over the scar.  According to the examiner, the scar was neither elevated nor depressed.  Nor was there any evidence of disfigurement of the Veteran's head, face, or neck.  In fact, the scar in question was of the same color as the normal surrounding skin.  The texture of the scarred area was similarly described as normal, and there was no evidence of any induration or inflexibility.  The pertinent diagnosis noted was a nondisfiguring chin scar.  

Pursuant to applicable law and regulation, a Veteran who has been rated by VA under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 prior to October 23, 2008 (as in this case) may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 which became effective on that date, irrespective of whether the disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804 and 7805.  See 38 C.F.R. § 4.118.  In the case at hand, however, the Veteran has requested no such review.  Accordingly, inasmuch as the Veteran was assigned a noncompensable evaluation for his service-connected chin scar prior to October 23, 2008, the schedular criteria for evaluation of that disability in effect prior to that date are for application in this case.  

In every instance where the Rating Schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A 10 percent evaluation is warranted for a disfiguring scar of the head, face or neck where there is evidence of one characteristic of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation being a scar 5 or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at its widest part; a scar whose surface contour is elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Codes 7800, 7803, 7804, 7805 (2008).  

A 10 percent evaluation is similarly warranted where there is evidence of a superficial, unstable scar, with an unstable scar being one where, for any reason, there is frequent loss of covering of skin over the scar, while a superficial scar is one not associated with underlying soft tissue damage.  Id.

A 10 percent evaluation is likewise warranted for a superficial scar which is painful on examination, with a superficial scar being one not associated with underlying soft tissue damage.  Id.

Finally, a 10 percent evaluation may be warranted where there is evidence of limitation of function of a body part affected by the scar in question.  Id.

In order to warrant a 30 percent evaluation there must be evidence of disfigurement of the head, face or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips], or with two or three of the aforementioned characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

In this case it is clear that a 10 percent evaluation is in order for the Veteran's service-connected chin scar.  At the December 2007 VA dermatologic examination there was evidence of a one centimeter curved scar which was mildly tender to palpation.  Moreover, in December 2008 there was once again noted some tenderness to palpation of the Veteran's service-connected skin scar.  Such findings warrant the assignment of a 10 percent evaluation.  

On no occasion, however, during the course of the Veteran's current appeal has there been demonstrated the presence of disfigurement of the head, face, or neck characterized by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or, for that matter, two or three of the above-referenced characteristics of disfigurement.  Under the circumstances, an evaluation greater than 10 percent for the Veteran's chin scar is not warranted.

In reaching this determination, the Board has taken into account all pertinent evidence of record contained in the Veteran's claims folder.  However, based on a review of that evidence, the Board is of the opinion that the disability picture presented by the Veteran's service-connected scar of the chin is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

ORDER

A 10 percent evaluation, but no more, for a chin scar, a residual of an injury, effective from July 19, 2007 is granted, subject to those regulations governing the award of monetary benefits.  

	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


